DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are currently pending on the application, of which claims 1, 5, 15, 19, and 20 have been amended.
In light of the amendments to the claims all previous rejections have been withdrawn in order to present a different rejection in view of Brightbill and newly found references Oakes et al. (US20060090778A1) and Kessler et al. (US20130137621A1).
Response to Arguments
Applicant’s arguments, see Page 10 last paragraph to Page 11 second paragraph, filed 01/13/2021, with respect to the rejection(s) of claim(s) 1 and 19 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brightbill and newly found references Oakes et al. (US20060090778A1) and Kessler et al. (US20140084024A1).
Claim Interpretation
Regarding the phrase “keyed connector”, one of ordinary skill in the art understands a keyed connector to be one of an element pair that are disposed together in order to secure a connection. Further, for something to be “keyed”, it is understood that there is a specific method of connection that does not allow for connectors of a different design to be mated. See definition 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brightbill et al. (US2019019159A1) in view of Oakes et al. (US20060090778A1) and evidentiary reference Kessler et al (US20130137621A1).
Regarding claim 1 and 19, Brightbill discloses a dishwasher (Fig.1 ref 10) comprising: a washtub (Fig.1 ref 14); a manifold and gear system (Fig.1 ref 80 including Fig.6 ref 82 and Fig.4 refs 126 and 128) on the rear wall of the tub (Fig.3 ref 15), the manifold containing a rotatable [0032, 0035] bushing (Fig.5 ref 160) into which a rotatable sprayer (Fig.6 ref 28) docks into (see Fig.6 also [0028]) thereby reading on a 
Oakes discloses a dishwasher with an exhaust vent (abstract) wherein an actuator (Fig.3A ref 160) is utilized to rotate a link (Fig.3A ref 150) in order to rotate a valve (Fig.3B ref 130, see also [0064]). More specifically, the connection between the link and the valve is performed via two shaft like elements (Fig.3A ref 154 and Fig.3B portion near ref 137), which are keyed together via two keying elements (Fig.3A ref 155 & 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the fastening means of the conduit to the docking port of Brightbill to utilize the keyed connection of Oakes, as such is another known means of fastening one rotatable element to another and it is envisaged by Brightbill to utilize other fastening means (Brightbill [0040], see also evidentiary reference Kessler [0077, 0187] disclosing that keyed connections and protrusion/groove fittings are both utilizable fastening means). It is also understood by one of ordinary skill in the art that utilizing the keyed connection of Oakes over the means of Brightbill would provide a savings in cost, as less material is required to create the keyed connection of Oakes in comparison to that of Brightbill. Such a modification would provide a keyed connector disposed at an end of the conduit and the other of the keyed means on the docking port/rotatable connector (see Oakes refs 155 & 137). Wherein, a predetermined angular relationship is the relationship required for the key connector to be inserted into its counterpart, which would occur in the washing position. Since Brightbill discloses that the rack and conduit are capable of sliding in and out of the tub [0028] and the keyed connection of Oakes is a channel/pin 
Regarding claim 3, Modified Brightbill further teaches dishwasher of claim 1, wherein the conduit is a tubular spraying element (see Brightbill Fig.3) that rotates in a longitudinal axis (Brightbill Fig.3 ref 63). The spraying element having apertures (Brightbill Fig.3 ref 64) extending through the surface of the conduit for spraying of liquid (Brightbill [0029]) received from the docking port (Brightbill [0038] also Fig.4 ref 148). Further, dishwasher has a drive system (Brightbill [0031-0033] see also Fig.3 refs 104, 120, 122, 124, 126, 128 and 146) coupled to the docking port and can rotate the spray element to a plurality of discrete rotational positions (Brightbill [0035]) about the longitudinal axis.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brightbill et al. (US2019019159A1), Oakes et al. (US20060090778A1), and evidentiary reference Kessler et al (US20130137621A1) as applied to claim 1 above, and further in view of Gnadinger et al. (US20130068265A1). 
Regarding claims 2, Modified Brightbill teaches the dishwasher of claim 1 (see rejection of claim 1 above), but does not teach the rack being adjustable between a first and second heights and the rotatable docking port having a first and second rotatable docking port to receive the rotatable conduit depending on the height to which the rack is adjusted. However, the use of adjustable racks and docking ports for the different height of racks is known in the art, as evidenced by Gnadinger. 

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the rack of Modified Brightbill to use a height adjustable rack as disclosed by Gnadinger in order to wash items of different sizes (Gnadinger [0002]) and to further include multiple docking ports in order to provide a fluid connection to the conduit of the rack (Gnadinger [0004]).
Allowable Subject Matter
Claim 20 is allowed.
Claims 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically if claim 4 was written to be in independent form with all claims 5-18 still depending on claim 4, then the aforementioned claims would be allowable.
The following is a statement of reasons for the indication of allowable subject matter for claims 4:  The closest prior art is Brightbill et al. (US20190191959A1), in view of Oakes et al. (US20060090778A1) and evidentiary reference Kessler et al (US20130137621A1). Modified 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Digman et al. (US20190099056A1), and Digman et al. (US20200077868A1), hereinafter referred to as D1 and D2 respectively. D1 and D2 both appear to be commonly owned by Midea Group Co., LTD., although is a record on file disclosing commonly owned inventions of Midea Group Co., LTD., D1 and D2 are not disclosed in the filing to be commonly owned. D1 and D2 disclose a dishwasher with a rotatable spray arm provided on a rack and a docking port (see Figs.3-11). Any rejection based on D1 or D2 can be overcome with a disclosure that the inventions were commonly owned at the time of filing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711